COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Estate of Edna Mae Leonards, Deceased

Appellate case number:    01-20-00221-CV

Trial court case number: P03846A

Trial court:              County Court of Chambers County

       The clerk’s record was filed April 7, 2020. It lacks, among other things, a cover, a table
of contents, and page numbers.
       We strike the clerk’s record and ORDER the trial court clerk to file a new clerk’s record
that complies with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 34.5, 35.3(a);
TEX. R. APP. P. app. C, R. 1.1, 1.2, 1.4.
        The deadline for the trial court clerk to file this revised volume of the clerk’s records in
this appeal shall be 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd_______________
                              Acting individually


Date: April 14, 2020